Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Brian Dutton on 12/22/2020.  

Claims 1-27 are deleted

Claim 28 is deleted and replaced with the following;
28. A driver circuit comprising: 
a current drive circuit comprising a first switch, the first switch is controllable by a first signal in a manner that permits the first switch to: 
electrically connect, directly to a node, a power supply, and 
electrically disconnect, from the node, the power supply; 
a termination resistance circuit comprising a second switch, the second switch is controllable by a second signal in a manner that permits the second switch to: 

obstruct the electrical connection, 
wherein the second signal is a non-delayed inverted signal of the first signal.

Claim 29 is deleted

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts fail to teach “a current drive circuit comprising a first switch, the first switch is controllable by a first signal in a manner that permits the first switch to: electrically connect, directly to a node, a power supply, and electrically disconnect, from the node, the power supply; a termination resistance circuit comprising a second switch, the second switch is controllable by a second signal in a manner that permits the second switch to: establish an electrical connection from the node, through a termination resistance, to a termination potential, and obstruct the electrical connection, wherein the second signal is a non-inverted inverted signal of the first signal” as required by claim 1. Claims 30 thru 36 are allowed based upon their dependency to claim 28.

Claims 28 and 30-36 are in condition for allowance



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KURTIS R BAHR/Examiner, Art Unit 2844       

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844